Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The Information Disclosure Statements submitted on 8/22/2022, 5/25/2022, 2/10/2022, and 2/18/2021 are being considered by the Examiner. 
Priority
This application claims benefit as a continuation of previously filed applications 16/205,545 and 16/305,997. 
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy of SE1650787-3 has been filed in parent Application No. 16/305,997, filed on 11/30/2018. It is noted that the notice of acceptance of the application under 35 U.S.C. 371 and 37 CFR 1.495 is also within parent application 16/305,997. 
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 
642 in Figure 4a. 
Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Interpretation 
	Regarding claim 1, the recitation of ‘a tensioner setting device’ is acknowledged by the Examiner to have a broad scope; in the context of a grinding head apparatus including a belt, belt pulley, and tensioner pulley, the structure of ‘a tensioner setting device’ does not invoke112(f) and a subsequent interpretation. Examiner further notes that sufficient support for the tensioner setting device structure is reflected by elements 47 and 43 in Figure 6a of the Specification. 
Regarding claim 1, the recitation of ‘a locking device’ is acknowledged by the Examiner to have a broad scope; in the context of a grinding head apparatus as claimed, including a belt tensioner, the structure of ‘a locking device’ does not invoke 112(f) and subsequent interpretation. Examiner further notes that sufficient support for the locking device structure is reflected by elements 44, 45, and 46 in Figure 6a and page 17, lines 3-8 of the Specification. 
Claim Objections
Claims 1, 3, 5, 6, 8, and 9 are objected to because of the following informalities:  
Regarding claim 1, the recitation of “at least two belt pulleys associated with a respective grinding disk” is objected to. While the intended structure is clear in light of the specification, it is improper to import structure into the claims from the specification. The recitation may have an interpretation which includes only one grinding disk for the plural belt pulleys, wherein the claim intends one grinding disk per belt pulley. Examiner recommends amending the claim to reflect, for example: at least two belt pulleys, at least two grinding disks, and wherein each of the at least two belt pulleys is fastened to or rotates a respective grinding disk of the at least two grinding disks.
Further regarding claim 1, please amend “a belt running over said belt pulleys and said drive axle” to read “a belt running over said at least two belt pulleys and said drive axle” for consistent claim language.
Regarding claim 3, please amend ‘the casing’ to read ‘the grinding head casing’ for consistent claim language. 
Regarding claim 5, Examiner recommends amending ‘a casing member’ to reflect ‘a casing member of the grinding head casing’. This recommendation is made in order to more clearly correlate the subcomponents of the apparatus.  Further regarding claim 5, please amend “between the connector and the opening” to read “between the torque connector and the opening” for consistent claim language. 
Regarding claim 6, Examiner recommends amending the claim to read “wherein the grinding head casing further comprises…a lower casing member and an upper casing member”. As currently recited, the upper and lower casing member are not correlated with the grinding head casing, as is understood in light of the specification. This recommendation is made in order to correlate the subcomponents of the apparatus. 
Regarding claim 8, Examiner recommends amending ‘carrying out said setting step” to read, for example, “carrying out said setting a position step”, or “carrying out said setting the position step”. The suggested language is exemplary, provided for the purpose of consistent claim language, and can be amended to reflect Applicant’s intent. 
Regarding claim 9, Examiner recommends amending ‘wherein setting a position” to read, for example, “wherein said setting a position”, or “wherein said setting a position step”, or wherein said setting the position step” for consistent claim language. The suggested language is exemplary, provided for the purpose of consistent claim language, and can be amended to reflect Applicant’s intent.
 Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, please amend the limitation reciting ‘for setting a position of the pulley’ to read ‘for setting a position of the tensioner pulley’. There are multiples pulleys recited in claim 1, and thus the specific pulley being referenced needs to be clear. For the purposes of examination, the pulley being narrowed in the aforementioned limitation is the tensioner pulley. 
Further regarding claim 1, the recitation of ‘said direction’ does not have antecedent basis. Examiner recommends amending the claim to reflect the intended structure. For the purposes of examination, Examiner has interpreted the claimed direction to be ‘a direction’. In light of the specification and recitations within independent method claim 7, Examiner believes Applicant’s intent was to incorporate a  direction perpendicular to the axis of rotation of the grinding head. 
Dependent claims 2-6 are additionally rejected due to dependency from a rejected base claim under 35 U.S.C. 112(b). 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 7-9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lemieux (US 5,885,139), herein after referred to as ‘Lemieux’.
	Regarding claim 7, Lemieux discloses a method of setting a belt tensioner (at least lever 144; see Figures 17 and 18) in a grinding head for a floor grinding machine for grinding floor surfaces of stone or stone-like material (please refer to Col. 1, lines 11-24 and 60-67; see also Col. 6, lines 19-42), comprising:
setting a position of a pulley (belt roller 146) of the belt tensioner (see Figures 17 and 18; see Col. 6, lines 10-30; wherein the position of belt roller 146 is set by the cable 150 or spring 148 controlling lever 144), which pulley (146) is enclosed in a hollow grinding head casing (frame 10) and displaceable in a direction perpendicular to an axis of rotation of the grinding head (wherein the belt tightening lever 144 and belt roller 146 are displaceable by actuating cable 150, in a plane perpendicular the rotational axis of work plate 48), in said direction, without opening the grinding head casing (wherein the lever 144 is remotely controlled by cable 150, without opening up the frame 10; see also Col. 6, lines 19-42).
	Regarding claim 8, all of the previously recited limitations are rejected by Lemieux as applied above. Lemieux further discloses releasing a locking device, such that the belt tensioner becomes displaceable (wherein actuating lever 152 can be locked and unlocked, providing motion to lever 144 via cable 150 when unlocked, see Col. 6, lines 25-35),
carrying out said setting step (wherein the lever 144 is movable by cable 150 when lever 152 is unlocked, i.e. setting the position of lever 144; see also Col. 6, lines 36-42 regarding the lever tightening mechanism in the context of a grinding apparatus; please also refer to the claim objection provided above regarding the setting step limitation), and
engaging the locking device, so as to prevent displacement of the belt tensioner (wherein lever 152 can be locked by locking pin 158 so as to prevent displacement of lever 144 by cable 150),
wherein said releasing and said engaging steps are carried out without opening the grinding head casing (wherein locking and unlocking takes place remotely from the grinding head casing, without opening the frame, as the cable 150 extends within the frame 10; see at least Col. 6, lines 25-42).
Regarding claim 9, all of the previously recited limitations are rejected by Lemieux as applied above. Lemieux further discloses wherein setting a position comprises applying a predetermined torque (wherein the torque applied to the lever 144 is determined by the force from the cable 150, controlled via lever 152, and the force of spring 148; wherein the torque which may be applied to the lever 144 is within a range of motion, as shown by Figures 17 and 18, i.e. predetermined; wherein Examiner is interpreting ‘setting a position’ as referring to a particular step within the method, i.e. as antecedently established in claim 7).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Weder (US 8,485,868), herein after referred to as “Weder”, in view of Lalonde (US 2,710,416), herein after referred to as “Lalonde”. 
Regarding claim 1, Weder discloses a grinding head for a floor grinding machine for grinding floor surfaces of stone or stone-like material (see Figure 1 and Col. 1, lines 10-17), the grinding head comprising:
a hollow grinding head casing (see housing 5, Figure 2; see also Col. 3, lines 1-5) enclosing:
a drive axle (motor shaft having a drive pulley 14, described in Col. 3, lines 17-23),
at least two belt pulleys (11) associated with a respective grinding disk (see head pulleys 11 in Figures 1 and 3, each associated with a respective head 6 for floor treatment, see Col. 3 lines 5-8 and Col. 4, lines 5-10; see also Col. 1, lines 42-49),
a belt (13) running over said belt pulleys (11) and said drive axle (see main belt 13; wherein main belt 13 is slung about the motor drive shaft and the head pulleys 11, see Col. 3, lines 17-23),
a belt tensioner (see Figure 3; see elements 18, 19, 20, 21), comprising a tensioner pulley (see tensioner pulley 18), which is displaceable by rotation about a setting axis (pivot axis 20; Examiner acknowledges the pronoun ‘which’ is referring to the tensioner pulley), which is spaced from the tensioner pulley by a pulley lever (wherein Examiner acknowledges the pronoun ‘which’ is referring to the setting axis; see pulley arm 19, Figure 3; wherein Col. 3, lines 25-29 disclose that the tensioning pulley 18 is rotatably connected to the tensioning arm 19), the setting axis being parallel with an axis of rotation of the grinding head (wherein the axis of pivot 20 is parallel with the rotation axis 7 of the grinding head, see at least Figures 2-4; see also Col. 3, lines 1-8).
Weder discloses multiple forms of tensioning, including using tensioning pulleys (15, 16) mounted on bracket (17), in addition to tensioner pulley (18), mounted on tensioner arm (19), wherein the tensioner arm (19) has pivot (20) and biasing means (21) on opposing ends. However, Weder is silent regarding the mechanism by which the tension of the belt (13) may be controllably adjusted; specifically, Weder does not explicitly teach a tensioner setting device, for setting a position of the pulley in said direction by application of a torque about the setting axis, wherein the tensioner setting device is accessible from outside of the grinding head casing, such that the belt tensioner can be adjusted while the grinding head is in an assembled state. 
However, from the same or similar field of endeavor of floor resurfacing machines, Lalonde teaches a tensioner setting device (44; see Figure 2), for setting a position of the pulley in said direction by application of a torque about the setting axis (Col. 3, lines 4-10 teach movement of the pulley(s) due to the rod 44, spring 47, block 42, and lever arm 34; wherein rod 44 supplies the force to torque arm 34 about pivot 35 to set the position of the pulleys), wherein the tensioner setting device is accessible from outside of the grinding head casing, such that the belt tensioner can be adjusted while the grinding head is in an assembled state (please refer to Figure 2, wherein the adjusting rod 44 extends through an enlarged opening in the casing 8 to permit angular movement, see Col. 2, lines 49-54; wherein rotation of the rod 44 moves the rod 44 to increase or decrease friction of a belt transmission system, see Col. 2, line 65-Col. 3, line 13; wherein the rod 44 is accessible from the exterior of the casing 8 such that the belt tensioner lever arm can be adjusted while in an assembled state; see also Col. 1, lines 15-19; wherein the ‘accessibility’ of rod head 45 from the outside of the grinding head casing is shown in Figures 1 and 2). 
Weder discloses a tensioning arm (19) comprising a pivot point (20) on one end, a pulley (18) located on a midpoint of the arm, and a biasing means (21) located at the second end. This tensioning arm (19) is used to tension the belt (13). Similarly, Lalonde teaches a lever arm (34) comprising a pivot point (35) on one end, a pulley (12 or 14) located at a midpoint of the arm, and a biasing means (47) located at the second end of the arm (34). The lever arm (34) is also used to tension a belt (Lalonde: Col. 1, lines 36-40), which can be located on a single groove pulley (Lalonde, Col. 2, lines 9-14), i.e. the pulley of Weder. Lalonde provides a mechanism for controlling the tensioning arm, and thus the belt tension, an aspect which Weder remains silent on. 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have implemented the teachings of Lalonde into the invention of Weder to include a structure for controlling the tension supplied to belt (13). One would be motivated to do so in order to enable a user to selectively slacken or increase tension of the belt to any desired degree (Col. 1, lines 36-40 and 49-56 of Lalonde). This adjustable tensioning is particularly useful when additional tension is necessary to overcome the friction between a work disc and a working surface (Lalonde: Col. 1, lines 11-14); thus, modified Weder can adapt according to the type of surface being worked upon and has greater versatility across work surfaces. By selectively adjusting the tension of a belt in the context of a grinding head pulley, long term wear on the belt can also be reduced as maximum tension is not always required. This modification would be recognized as using a known technique, i.e. a tension control mechanism, to improve a similar floor grinding device in the same manner and would yield predictable results with a reasonable expectation of success. 
Regarding claim 6, all of the previously recited limitations of claim 1 are rejected by Weder as modified by Lalonde. Modified Weder further teaches a lower casing member, and an upper casing member (Weder: see upper plate housing 31 and lower plate housing 9).
Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Weder (US 8,485,868) in view of Lalonde (US 2,710,416), as applied to claim 1 above, and in further view of Euchenhofer (US 1,065,600),  herein after referred to as Euchenhofer. 
Regarding claim 4, all of the previously recited limitations of claim 1 are rejected by Weder as modified by Lalonde. Modified Weder further teaches wherein a torque connector is provided coaxially with the setting axis (Weder: wherein pivot 20 includes a connector to the base plate 9; wherein connector of pivot 20 defines and is coaxial with the setting axis of arm 19, see Figure 3; i.e. the fastener of pivot 20 is coaxial with the setting axis; see Col. 3, lines 25-29). 
However, Weder as modified by Lalonde is silent regarding how the pivot element (20) is fastened to the plate (9), nor if the pivot element (20) extends through plate (9), exposed at the bottom exterior of the housing. Specifically, modified Weder does not explicitly teach said torque connector being permanently exposed on an outside of the grinding head casing.
However, from the same or similar field of endeavor of polishing/resurfacing machines incorporating an adjustable tension belt, Euchenhofer (US 1,065,600) teaches a torque connector (studs 5) being permanently exposed on an outside of the grinding head casing (wherein lever element 4 is pivotably mounted on studs 5, wherein studs 5 are shown as protruding through both the upper and lower portion of housing 1, see Figures 1-3; wherein the ‘permanent’ exposure is a result of being fastened to the housing element 1, wherein the studs 5 can neither extend nor retract; see also page 1, lines 58-64 and 74-84).
	Both Euchenhofer and modified Weder use a belt and pulley system for rotating individual resurfacing elements, wherein the tension of the belts are adjustable; see page 2, line 4-11 of Euchenhofer. Both element (20) of modified Weder and stud (5) of Euchenhofer are used as pivot fasteners supporting a lever element in the context of a grinding head. The pivot pin (20) of Weder is fastened to tensioning arm (19), wherein tensioning arm (19) displaces pulley (18). In a similar manner, stud (5) of Euchenhofer acts as a pivot pin for lever (4), which is used to displace a pulley (page 1, lines 74-84).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the pivot element (20) of Weder to reflect the mounting structure of stud (5) of Euchenhofer, i.e. wherein the pivot element (20) is fastened to and exposed through plate (9). This modification is a simple substitution of fastening elements, wherein the fastening element (20) of Weder is silent regarding how it is mounted to plate (9). The studs (5) of Euchenhofer would provide a suitable pivoting point for the tensioning arm (19) of Weder, able to withstand forces during a resurfacing operation and tensioning adjustment. This modification would be recognized as using a known structure, i.e. pivoting studs, to improve a similar resurfacing device in the same manner and would yield predictable results with a reasonable expectation of success. 
Allowable Subject Matter
Claims 2, 3, and 5 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
	Regarding claim 2, the combination of Weder in view of Euchenhofer does not teach, suggest, or render obvious a locking device, for locking the belt tensioner relative to the grinding head, wherein said locking device is also accessible from the outside of the grinding head casing, disposed in and functioning as claimed, in combination with the additionally recited elements of the claim scope. Although rod portion (44/45) of Euchenhofer teaches controlling the belt tensioner, the rod (44/45) is a singular structure that teaches the tensioner setting device as recited in claim 1 and cannot therefore teach a second element, i.e. a locking device. 
	When considering Lemieux as a tertiary reference in the context of claim 2 or substituting Lemieux for Euchenhofer in the combination statement of claim 1, the proposed modification would not ensure the functionality of the apparatus of Weder. Lemieux employs the belt tensioner in the context of a singular grinding disk head, i.e. Lemieux does not have one grinding disk associated with each respective pulley. The apparatus of Weder uses the rotational motion from the electric motor to not only rotate the grinding heads (6/11), but also transfers rotational motion to auxiliary drives for counter rotation of the housing; see Col. 4, lines 3-21. The connection between auxiliary pulleys and the main pulleys is carefully contemplated by Weder, as the connection creates a rotational speed ratio therebetween; see Col. 2, lines 13-25. Incorporating the elements of Lemieux into the invention of Weder in the combination statement of claim 1, in lieu of Euchenhofer, is nonobvious because the ability to maintain the more complex internal component connections of Weder would not be guaranteed. Furthermore, incorporating Lemiuex as a tertiary reference in claim 2 would require modification of the already modified invention of Weder, i.e. a combination of modifying rod 44/45 of Euchenhofer to incorporate locking structure (150, 152) of Lemieux. Thus, the subject matter of claim 2 is considered allowable. 
	Claim 3 inherits the allowable subject matter of claim 2 due to dependency therefrom. However, both claims 2 and 3 also inherit the 112(b) rejections of claim 1. Claim 3 is also objected to as explained above. 
	Regarding claim 5, the combination of Weder in view of Euchenhofer does not teach, suggest, or render obvious wherein the tensioner setting device is accessible through an opening in a casing member and wherein a sealing device is arranged between the connector and the opening. Although modified Weder teaches that rod (44/45) of Euchenhofer is accessible through the wall of the housing, see Figure 2 of Euchenhofer, the torque connector of claim 4 is taught by pivot pin (20). Thus, a sealing device would not be arranged between pivot (20) and the side opening of the housing, as the two are located distal and perpendicularly to one another; see Reference Drawing 1, annotated Figure 3 of Weder. 

    PNG
    media_image1.png
    581
    742
    media_image1.png
    Greyscale

Reference Drawing 1
Claim 5 was thus found to contain allowable subject matter. However, both claim 5 inherits the 112(b) rejections of claim 1. Claim 5 is also objected to as explained above. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Moser (US 3,929,038). Please see Figure 2 and Col. 5 line 53-Col. 6 line 14.
Truong (US 9,604,341). Please refer to belt tensioner 34, Figure 5. 
Barnes (US 6,494,772), see Figures 12 and 13. 	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAKENA S MARKMAN whose telephone number is (469)295-9162. The examiner can normally be reached Monday-Thursday 8:00 am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anne Kozak can be reached on 571-270-0552. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MAKENA S MARKMAN/Examiner, Art Unit 3723